             Case 18-34658 Document 336-2 Filed in TXSB on 08/14/19 Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

    In re:                                                 §            Case No. 18-34658
                                                           §
    HOU-TEX BUILDERS, LLC, et al., 1                       §            Chapter 11
                                                           §
                      DEBTORS.                             §            Jointly Administered
                                                           §

                       ORDER SUSTAINING DEBTORS’
      OMNIBUS OBJECTION TO PROOFS OF CLAIMS FILED BY ANNA WILLIAMS
                    [Relates to Claim Nos. 9 in Case No. 18-34658;
                       Claim Nos. 3 in Case No. 18-34659, and
                          Claim No. 5 in Case No. 18-34660]

             Upon the objection (the “Objection”)2 of Houtex Builders, LLC, 415 Shadywood, LLC, and

2203 Looscan Lane, LLC (the “Debtors”) seeking entry of an order (this “Order”) disallowing claim

9 filed in the Houtex Builders, LLC bankruptcy case (Case No. 18-34658), claim 3 filed in the

Shadywood, LLC bankruptcy case (Case No. 18-34659) and claim 5 filed in the 2203 Looscan Lane,

LLC bankruptcy case (Case No. 18-34660) (collectively, the “CD Homes Claims”); and after due

deliberation, it is hereby ORDERED that:

             1.      The Objection is sustained as set forth herein.

             2.      Anna Williams Claims are disallowed in their entirety.

             3.      The Clerk is authorized and directed to update the claims register maintained in this

case to reflect the relief granted in this Order.

             4.      The terms and conditions of this Order will be immediately effective and enforceable

upon its entry.



1            The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
             federal tax identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and
             415 Shadywood, LLC (7627).
2
             Capitalized terms not otherwise defined herein have the meanings given to them in the Objection.
       Case 18-34658 Document 336-2 Filed in TXSB on 08/14/19 Page 2 of 2



        5.      The Debtors are authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Objection.

        6.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



SIGNED this              day of                 , 2019.



                                                    UNITED STATES BANKRUPTCY JUDGE




                                              Page 2 of 2
